DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021  has been entered.
 
Status of the Claims
	Claims 3-4, 6, 8, and 10-21 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1-2, 5, 7, and 9 are currently amended. Claims 22-33 are new. Claims 1-2, 5, 7, 9, and 22-33 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections for claims 1-2, 5, 7, and 9 are upheld.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. simultaneous presentation of the first and second questions, determining that 

Response to Arguments
Rejection Under 35 USC 101
	On page 11-12 of the Remarks filed 7/8/2021 Applicant argues that the presently amended claims do not recite an abstract idea, at least because they “recite the generation and use of various data types, as well as the utilization of machine-learning models that determine a predicted diagnosis of a patient and generate questions, which can then be used to diagnose patients.” Applicant alleges that such features “go far beyond mental processes or organizing human activity because the claims focus on operations that simply cannot be performed in the human mind and are directed to computer-centric problems and solutions.” Applicant’s arguments are fully considered, but are not persuasive. Despite invoking the use of machine learning techniques and/or models in the claims, the actual claimed functions of analyzing medical data to determine patient diagnoses and generating diagnosis-related questions are  mental processes. Such steps are routinely performed mentally by clinicians in the course of normal diagnostic interactions with patients. The machine learning techniques are merely utilized as generic computing elements with which to implement these abstract ideas because they are claimed at a high level of generality and merely invoked to perform the otherwise-mental processes without describing what particular machine learning steps are performed or how the machine learning techniques specifically act to transform inputs into outputs. Further, Examiner notes that “generating a machine-learning model that produces outputs a human being could not produce” (Remarks at 12) is not reflected in the claim; there is no generation of machine learning models, merely use of them to perform otherwise-abstract functions like analysis of patient data for medical diagnosis and generation of relevant clarifying questions. 
	Applicant further argues on page 12 of the Remarks that the claims provide integration into a practical application by offering features such as “predicting diagnoses of patients based on analyzing patient profiles, as well as generating medically relevant questions to ask a patient under examination,” 
On page 13 of the Remarks, Applicant argues that the claims are eligible under Step 2B because they recite a non-conventional arrangement that “can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution.” Applicant’s arguments are fully considered, but are not persuasive. The combination of generic computer processing systems executing code and machine learning techniques or models and in data communication with a remote device for data transmission purposes is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally or during an interaction between a clinician and a patient. Further, such a combination of elements can be found in at least Ghanbari et al. (US 20140122109 A1) Fig. 1A & [0007]; and Amir et al. (US 20210166812 A1) Figs. 6-7, [0116], & [0196]; when combined with Applicant’s silence regarding the combination of elements, this indicates that the combination is nothing more than that which is well-understood, routine, and conventional in the art, and thus does not provide an inventive 
On pages 13-15 of the Remarks, Applicant argues that the Examiner has not provided sufficient evidence regarding the well-understood, routine, and conventional nature of the additional elements. Applicant’s arguments are fully considered, but are not persuasive. In the Final Office action mailed 4/19/2021, Examiner cited to various paragraphs of Applicant’s specification, three additional patent publications, and section 2106.05(d)(II) of the MPEP to provide evidence of the generic and well-understood nature of the additional elements of the claims (see Step 2B of the 35 USC 101 analysis on pages 14-16). Accordingly, Examiner maintains that the additional elements are nothing more than those recognized as well-understood, routine, and conventional, and do not provide an inventive concept. 
For the reasons outlined above, the 35 USC 101 rejections are upheld for claims 1-2, 5, 7, and 9, as explained in more detail in the updated eligibility rejections below. 
Rejection Under 35 USC 103
	On pages 15-20 of the Remarks filed 7/8/2021 Applicant argues that the cited aspects of Harris, Radinsky, Denekamp, and Miranda do not render the presently amended claims obvious. Applicant’s arguments are fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 22, 24-25, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites determining that a probability of the patient being diagnosed with the first suspected diagnosis is greater than a threshold probability, and generating, based at least in part on the probability being greater than the threshold probability, third data corresponding to a third question, wherein the third question is related to either confirming or denying whether the patient is diagnosed with the first suspected diagnosis. Applicant’s original specification does not provide sufficient written support for continued generation of questions based on the probability being greater than a threshold probability. At most, Fig. 4 and paras. [0065]-[0068] describe a process of determining whether a probability of a suspected diagnosis is above a threshold, and if so, stopping the diagnostic process and storing an indication of the diagnosis in a patient’s profile. It is only when the probability is below a threshold that further questions (i.e. a third question) are generated and presented to a user, as shown specifically in Fig. 4 and [0067]. Because generating a third question based at least in part on a probability being greater than a threshold was not present in the original disclosure as filed, this limitation constitutes new matter and is rejected under 35 USC 112(a). Claims 2 and 22 are also rejected on this basis because they inherit the unsupported limitation due to their dependence on claim 1.
Claims 24 and 31 recite determining that the second question is irrelevant for either confirming or denying whether the first patient is diagnosed with the suspected diagnosis based at least in part on the second probability being greater than the first probability. Claims 25 and 32 recite a similar limitation wherein determining that the second question is irrelevant is based at least in part on the second probability being greater than a threshold probability. Applicant’s original specification does not provide sufficient written support for determining the irrelevance of a question based on the second probability being greater the first probability nor being greater than a threshold probability. At most, the probability level is disclosed in Fig. 4 and paras. [0065]-[0068] as being used as a stopping condition for the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7, 9, and 22-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-2 and 22 are directed to a system (i.e. a machine), claims 5, 7, 9, and 23-26 are directed to a method (i.e. a process), and claims 27-33 are directed to one or more non-transitory computer-readable media (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting that the method is performed by “one or more processors” and “computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations,” as well as “using one or more machine learning techniques,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
analyzing a user profile of a patient, the user profile including at least a medical history of the patient; 
determining, based at least in part on analyzing the user profile of the patient, a first suspected diagnosis of the patient; 
determining, based at least in part on analyzing the user profile of the patient, a second suspected diagnosis of the patient; 
generating, based at least in part on determining the first suspected diagnosis, first data corresponding to a first question, wherein the first question is related to either confirming or denying whether the patient is diagnosed with the first suspected diagnosis; 
generating, based at least in part on determining the second suspected diagnosis, second data corresponding to a second question, wherein the second question is related to either confirming or denying whether the patient is diagnosed with the second suspected diagnosis;
analyzing the first response to the first question; 
determining, based at least in part on analyzing the first response, that a probability of the patient being diagnosed with the first suspected diagnosis is greater than a threshold probability; and
generating, based at least in part on the probability being greater than the threshold probability, third data corresponding to a third question, wherein the third question is related to either confirming or denying whether the patient is diagnosed with the first suspected diagnosis. 
Each of these steps may be performed entirely in the human mind because a human actor is capable of analyzing health information to generate at least two suspected medical diagnoses for a 
Independent claims 5 and 27 recite similar steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind, but for the recitation of generic computing components. That is, other than reciting “one or more computing devices of a medical service platform” and “a machine learned model” in claim 5 and “one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a medical service platform, cause the one or more processors to perform operations” and “a machine learned model” in claim 27, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claims recite:
inputting at least a portion of the first medical information into a model;
receiving, from the model a first output indicating a first probability associated with a suspected diagnosis of the first patient;
generating, based at least in part on the first output, first data corresponding to a first question that is related to either confirming or denying whether the first patient is diagnosed with the suspected diagnosis; 
generating, based at least in part on the first output, second data corresponding to a second question that is related to either confirming or denying whether the first patient is diagnosed with the suspected diagnosis;
inputting the indication of the response into the model;
receiving from the model a second output indicating a second probability associated with the suspected diagnosis of the first patient;
determining, based at least in part on the second output, that the second question is irrelevant for either confirming or denying whether the first patient is diagnosed with the suspected diagnosis; and 
generating, based at least in part on the second output, third data corresponding to a third question that is relevant for either confirming or denying whether the first patient is diagnosed with the suspected diagnosis. 
Each of these steps may be performed entirely in the human mind because a human is capable of analyzing health information using their medical training and/or known medical models to generate a likelihood of a suspected diagnosis for a patient, formulating follow-up questions specific to the diagnosis to help confirm or deny it, analyzing responses to the follow-up questions to update the likelihood of a particular diagnosis, and provide updated questions to further confirm a heavily suspected diagnosis; this is a process that diagnostic clinicians perform regularly in interactions with patients. Thus, each claim recites an abstract idea in the form of a mental process. 
Dependent claims 2, 7, 9, 22-26, and 28-33 inherit the limitations that recite an abstract idea from their dependence on claims 1, 5, or 27, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2, 7, 23-26, 28, and 30-33 recite further limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind and/or during a clinician-patient interaction but for the recitation of generic computer components, and thus merely further describe the abstract ideas identified above. 
Specifically, claim 2 recites determining, based at least in part on analyzing the first response, that the patient is not diagnosed with the second suspected diagnosis; a human actor could mentally determine this when they positively diagnose a patient with the first condition, thus ruling out a second suspected diagnosis. Claims 7 and 28 recite determining a diagnosis based on a second response to the third question, which a human actor could achieve by considering additional patient answers to generated follow-up questions when confirming a diagnosis. Claims 23 and 30 recite outputting a second probability associated with a second suspected diagnosis in addition to the probability of a first suspected diagnosis, which a human actor could achieve by mentally analyzing and considering two different potential diagnoses for a patient. Claims 24-25 and 31-32 recite determining the irrelevance of the second question based on the updated probability being greater than the initial probability of a diagnosis, which a human actor could achieve by understanding that a higher certainty of a particular diagnosis negates the need for an initially generated question. Claims 26 and 33 recite particular types of medical information to be analyzed for diagnostic purposes, each of which are data types that a human actor could mentally 
Accordingly, claims 2, 7, 9, 22-26, and 28-33 also recite an abstract idea.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional hardware elements of claim 1 include one or more processors and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. The functional additional elements of claim 1 include the use of one or more machine learning techniques to perform many of the steps of the method; transmitting the first data and the second data to a remote device associated with a medical professional engaged in examining the patient, wherein the remote device is configured to cause presentation of the first question and the second question simultaneously on a display of the remote device; receiving, from the remote device, first input data representing a first response to the first question; and transmitting the third data to the remote device, wherein the remote device is configured to, in response to receiving the third data: suppress presentation of at least the second question and cause presentation of the third question.  
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field (because they appear to merely provide a business solution to the identified business problem of clinicians having a difficult time generating the best diagnostic questions to ask, rather than a technical solution to a technical problem), do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond 
Further, the use of one or more processors to execute computer-executable code to perform a variety of operations that could otherwise be performed mentally (e.g. analyzing, determining, generating, etc. as explained in Step 2A – Prong 1 above) merely amounts to instructions to implement the abstract idea on a computer because the computer elements are utilized as tools with which to digitize/automate the abstract idea. Similarly, the use of a machine learning technique to accomplish these otherwise-mental processes amounts to mere instructions to apply the exception in a computing environment because the machine learning techniques are not specifically described, and are merely invoked as a “black box” type generic computing element that performs otherwise-abstract mental processes like medical diagnosis and generation of questions. 
The transmission of question data to and answer data from a remote device amounts to insignificant extra-solution activity in the form of necessary data gathering because these steps merely solicit and receive patient data necessary for the overall diagnostic process. Various methods of displaying or suppressing the question data at the remote device also amount to insignificant extra-solution activity because they merely communicate generated questions deemed relevant to a user in an operation similar to printing a report. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claims 5 and 27 do not include additional elements that integrate the abstract idea into a practical application. Claim 5 includes the additional hardware elements of one or more computing devices of a medical service platform for performing many of the operations (e.g. inputting, receiving, generating, etc.). Claim 27 includes the additional hardware elements of one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a  medical service platform, cause the one or more processors to perform operations (e.g. inputting, receiving, generating, etc.). Claims 5 and 27 each also include the functional additional elements of obtaining medical information from a user profile associated with a patient; a machine learned model; sending the first data and the second data to a remote device that is configured to cause presentation of the first question and the second question simultaneously based at least in part on the first data and 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field (because they appear to merely provide a business solution to the identified business problem of clinicians having a difficult time generating the best diagnostic questions to ask, rather than a technical solution to a technical problem), do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, as noted above for claim 1, the use of one or more processors to execute computer-executable code to perform a variety of operations that could otherwise be performed mentally (e.g. analyzing, determining, generating, etc. as explained in Step 2A – Prong 1 above) merely amounts to instructions to implement the abstract idea on a computer because the computer elements are utilized as tools with which to digitize/automate the abstract idea. Similarly, the use of machine learning models to accomplish these otherwise-mental processes amounts to mere instructions to apply the exception in a computing environment because the machine learning models are not specifically described, and are merely invoked as a “black box” type generic computing element that performs otherwise-abstract mental processes like medical diagnosis and generation of questions. 
Obtaining medical information from a user profile amounts to insignificant extra-solution activity in the form of necessary data gathering because it merely provides medical information for the diagnostic process to act upon. The data sending and receiving limitations are similar to those addressed above for claim 1, and in the context of claims 5 and 27 they similarly amount to insignificant extra-solution activity in the form of necessary data gathering and outputting as explained above for claim 1. Accordingly, the 
The judicial exception recited in dependent claims 2, 7, 9, 22, 23-26, and 28-33  is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 5, or 27. Further, claims 7, 23-26, 28, and 30-33 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, as explained in Step 2A – Prong 1 above. Claims 2, 9, and 29 each recite steps for storing indications in the user profile of the patient, which amount to insignificant extra-solution activity because they are equivalent to outputting a report with the results of the overall diagnostic process and do not appear to have any function beyond this mere data output such that they are tangential to the main idea of the claims. Claim 22 recites using machine learning techniques to analyze the responses to determine the probability of a diagnosis, which amounts to the words “apply it” with a computer as explained for similar machine learning analysis steps for claim 1 above. 
Accordingly, the additional elements of claims 1-2, 5, 7, 9, and 22-33 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-2, 5, 7, 9, and 22-33 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors executing stored computer-executable instructions to perform the analyzing, determining, generating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0029]-[0030] of Applicant’s specification, noting that “The processor(s) 110 and/or 122 may include a graphics processing unit (GPU), a microprocessor, a digital signal processor or other processing units or components known in the art” (emphasis added) as well as “memory 112 and/or 124 may include, but is not limited to RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, RAID storage systems, or any other medium which can be used to store the desired information and which can be accessed by a computing device” (emphasis added). Such disclosure indicates that any known, generic processing and memory components may be utilized to implement the system. 
Further, the combination of these additional hardware elements (i.e. a processor connected to a memory storing instructions and in communication with a remote device for data transmission purposes) is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally or during an interaction between a clinician and a patient. In addition, such a combination of elements can be found in at least para. [0036] of Harris et al. (US 20190392952 A1) and Figs. 1A & 3 of Miranda et al. (US 20180315488 A1); when combined with Applicant’s silence regarding the combination of elements, this indicates that the combination is nothing more than that which is well-understood, routine, and conventional in the art, and thus does not provide an inventive concept. 
Similarly, the machine learning techniques and models are disclosed at a high level of generality in both the claims and specification. Examiner specifically notes para. [0035] of Applicant’s specification: “Any number of machine learning techniques may be employed to generate and/or modify the question(s) 212 describes [sic] herein. Those techniques may include, for example, decision tree learning, association rule learning, artificial neural networks (including, in examples, deep learning), inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, and/or rules-based machine learning.” Such broad exemplary disclosures of known machine learning techniques indicate to one of ordinary skill in the art that generic and known machine learning techniques are employed to automate the otherwise-abstract idea, which does not provide significantly more. Additionally, at least Fig. 1A, [0007], & [0050] of Ghanbari et al. (US 20140122109 A1) and Figs. 6-7, [0116], & [0196] of Amir et al. (US 20210166812 A1), when considered in combination with Applicant’s disclosure, show that it was well-understood, routine, and conventional to utilize various machine learning techniques in combination with generic computing hardware to provide medical diagnostic and/or question generation models, and thus does not provide an inventive concept. 

Thus, when considered as a whole and in combination, claims 1-2, 5, 7, 9, and 22-33 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 9, and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanbari et al. (US 20140122109 A1) in view of Van Hoe (US 20170220860 A1). 
Claim 1
Note: Applicant has not shown that the particular user associated with the remote device changes or affects the structure or function of the claimed invention in a meaningful way. That is, the remote device user could be a healthcare professional, an informal caregiver, the patient in question, or any other entity knowledgeable about the given patient’s condition, and the function of the system (i.e. transmitting question data to and receiving answer data from a remote device) would remain unchanged. Accordingly, the specific entity associated with the remote device is considered non-functional descriptive language and is not patentably limiting in this case. However, in the interest of compact prosecution, this limitation is addressed with art below. 
Harris teaches a system comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Ghanbari [0007], claim 11) comprising: 
analyzing, using one or more machine learning techniques, a user profile of a patient, the user profile including at least a medical history of the patient (Ghanbari [0067], noting the system interfaces with existing electronic medical records systems to obtain data for diagnostic analysis, as well as [0052], noting “if system has access to clinical history for patient”; taken together, these disclosures indicate that 
determining, using the one or more machine learning techniques and based at least in part on analyzing the user profile of the patient, a first suspected diagnosis of the patient; determining, using the one or more machine learning techniques and based at least in part on analyzing the user profile of the patient, a second suspected diagnosis of the patient (Ghanbari [0050]-[0051], noting the model outputs a stacked rank of possible diagnoses (i.e. at least first and second suspected diagnoses, as shown in the list of 4 possible conditions in Fig. 3D));
generating, using the one or more machine learning techniques and based at least in part on determining the first suspected diagnosis, first data corresponding to a first question, wherein the first question is related to either confirming or denying whether the patient is diagnosed with the first suspected diagnosis; generating, using the one or more machine learning techniques and based at least in part on determining the second suspected diagnosis, second data corresponding to a second question, wherein the second question is related to either confirming or denying whether the patient is diagnosed with the second suspected diagnosis of the patient (Ghanbari [0050]-[0052], noting the system identifies the most relevant clarifying questions (i.e. at least two questions) based on the ranked list to distinguish between possible diagnoses, i.e. related to either confirming or denying one or both of the suspected diagnoses for the patient; [0052] provides examples of questions directed to confirming or denying at least two different potential diagnoses such as asking whether the patient has ever contracted chicken pox to evaluate a shingles diagnosis and asking about recent contract with plants to evaluate a poison oak diagnosis. See further [0051], noting “analytic techniques similar to those used for performing the diagnoses are used to infer next best question” which include machine learning algorithms per [0050], as well as [0057], noting the system utilizes history of interaction with the patient to adapt or tailor the questions for the user, e.g. based on the language spoken, the level of medical knowledge and familiarity with the disease, etc., indicating that the questions are actively generated based on some type of machine learning technique);
transmitting the first data and the second data to a remote device (Ghanbari [0050]-[0051], [0053], noting the clarifying questions are presented to a user at an end-user device (i.e. a remote device); see further [0066]-[0067], noting the system is adapted for use by a medical professional engaged in examining a patient);
receiving, from the remote device, first input data representing a first response to the first question (Ghanbari [0054], noting the system receives a response to at least one of the questions); 
analyzing, using the one or more machine learning techniques, the first response to the first question (Ghanbari [0051], [0054], noting when a response is provided the system repeats operation 206 to analyze the data with the machine learned model); 
determining, using the one or more machine learning techniques and based at least in part on analyzing the first response, that a probability of the patient being diagnosed with the first suspected diagnosis is greater than a threshold probability (Ghanbari [0051], noting patient responses prompt recalculation of the confidences (i.e. probabilities) of the candidate diagnoses in accordance with the new evidence, and are compared to a threshold confidence level; see further Fig. 2, [0053], noting actions taken when one of the diagnosis confidence levels meets or exceeds a threshold level);
generating, using the one or more machine learning techniques  (Ghanbari Fig. 2, [0051], [0053], noting the process of inferring the next best question to ask is repeated after receiving a response with new evidence, such that a third question relevant for either confirming or denying a suspected diagnosis is generated in the same manner as the first and second questions above); and
transmitting the third data to the remote device, wherein the remote device is configured to, in response to receiving the third data:  (Ghanbari [0053], noting clarifying questions (i.e. including the third question) are sent to an end-user device for presentation).
In summary, Ghanbari teaches a computerized system for analyzing patient data via machine simultaneously; the generation of third data representing a third question based at least in part on the probability being greater than the threshold probability; and suppressing presentation of at least the second question in response to receiving the third data representing the third question. Further, although Ghanbari contemplates a medical professional utilizing an end-user device to interact with the system (see [0066]-[0067]), it does not appear to contemplate providing the generated questions to the medical professional in the manner described in Fig. 2 & [0050]-[0057]; accordingly, the reference fails to explicitly disclose the remote device being associated with a medical professional engaged in examining the patient as the claim intends. 
However, Van Hoe remedies the deficiencies of Ghanbari. Van Hoe teaches an analogous computerized diagnostic system that displays clarifying questions simultaneously to a clinician user (Van Hoe [0105], noting all questions on a list of questions LOQ are preferably displayed to a user for answering; per [0005], the intended user of the system is a clinician examining patient data) and suppresses presentation of irrelevant questions while causing presentation of newly triggered questions (Van Hoe [0110], [0117], noting questions are removed from display when answers to other displayed questions render them irrelevant, while [0118] notes that answers to displayed questions can trigger presentation of further questions (considered equivalent to third data representing a third question). The triggering of a set of further questions in the LSPO is considered to be based at least in part on a probability exceeding a threshold level because a positive indication of some element would increase the likelihood of a particular diagnosis linked to the LSPO questions such that that diagnosis should be evaluated further with the corresponding LSPO questions. Taken together, this indicates that if two questions are presented simultaneously and a first question linked to a subset of principal observations and a linked set of principle observations is answered, a displayed second question in the SSPO may be suppressed while a third question in the LSPO may be newly displayed). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 
Claim 2
Ghanbari in view of Van Hoe teaches the system of claim 1, and the combination further teaches wherein the one or more non-transitory computer-readable media store second computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining, based at least in part on analyzing the first response, that the patient is not diagnosed with the second suspected diagnosis (Ghanbari [0050], noting the system can determine that certain questions are not relevant, indicating that the diagnoses associated with such questions have been determined to have a low probability; see also Van Hoe [0073], [0075], noting conditions can be determined to have very low likelihoods (e.g. unlikely “U” and virtually excluded “V”) when list of condition probabilities are updated in response to answers to questions); and 
storing an indication in the user profile of the patient, wherein the indication indicates the patient is not diagnosed with the second suspected diagnosis (Ghanbari [0046], [0060], noting at the termination of the diagnostic process, a list of the evaluated diagnoses and their probabilities (i.e. an indication of each diagnosis) are presented and stored for further review (i.e. in a user profile), e.g. as noted in [0067]; see also Van Hoe [0072]-[0073], noting that an updated list of conditions is presented to the user, which may include diagnoses with likelihoods of unlikely (U) or virtually excluded (V); when considered in the context of the combination, this indicates that a stored list of conditions and their probabilities may indicate that the patient is not diagnosed with a particular condition, e.g. by storing a “U” or “V” indication for that diagnosis). 
Claim 22
the operations further comprising determining the probability that the patient is diagnosed with the first suspected diagnosis based at least in part on analyzing the first response to the first question using the one or more machine learning techniques (Ghanbari [0050]-[0051], [0054], noting when a response is provided the system repeats operation 206 to analyze the data with the machine learned model, including recalculation of the confidences of the candidate diagnoses in accordance with the new evidence).  
Claims 5 and 27
Ghanbari teaches a method comprising: 
obtaining, at one or more computing devices of a medical service platform, first medical information from a first user profile of multiple user profiles, the first user profile being associated with a first patient (Ghanbari [0007], noting a computer system including a processor that receives symptom and symptom history information of a patient; see also [0067], noting the system interfaces with existing electronic medical records systems to obtain data for diagnostic analysis, as well as [0052], noting “if system has access to clinical history for patient”; taken together, these disclosures indicate that the system can obtain medical information from a user profile of multiple user profiles, e.g. from a patient’s clinical history and other records from their profile in an existing EMR system);
inputting, by the one or more computing devices, at least a portion of the first medical information into a machine learned model (Ghanbari [0043], [0050], noting the data is analyzed by a model employing machine learning algorithms to analyze the data, i.e. a machine learned model);
receiving, at the one or more computing devices and from the machine learned model, a first output indicating a first probability associated with a suspected diagnosis of the first patient (Ghanbari [0050]-[0051], noting the model outputs a stacked rank of possible diagnoses with likelihood scores and confidence scores (i.e. probabilities) associated with each);
generating, by the one or more computing devices and based at least in part on the first output, first data corresponding to a first question that is related to either confirming or denying whether the first patient is diagnosed with the suspected diagnosis; generating, by the one or more computing devices and based at least in part on the first output, second data corresponding to a second question that is related to either confirming or denying whether the first patient is diagnosed with the suspected diagnosis 
sending, by the one or more computing devices and to a remote device, the first data and the second data, wherein the remote device is configured to cause presentation of the first question and the second question  (Ghanbari [0050]-[0051], [0053], noting the clarifying questions are presented to a user at an end-user device (i.e. a remote device)); and
while the remote device is causing presentation of the first question 
receiving, at the one or more computing devices and from the remote device, an indication of a response to the first question (Ghanbari [0054], noting the system receives a response to the questions);
inputting, by the one or more computing devices, the indication of the response into the machine learned model (Ghanbari [0051], [0054], noting when a response is provided the system repeats operation 206 to analyze the data with the machine learned model);
receiving, at the one or more computing devices and from the machine learned model, a second output indicating a second probability associated with the suspected diagnosis of the first patient (Ghanbari [0051], noting patient responses prompt recalculation of the confidences of the candidate diagnoses in accordance with the new evidence, i.e. a second probability associated with the suspected diagnosis is provided by the model);
determining, by the one or more computing devices and based at least in part on the second output, that a question is irrelevant for either confirming or denying whether the first patient is diagnosed with the suspected diagnosis (Ghanbari [0050], noting that only the most relevant questions are presented to the patient, while questions that would be less useful in differentiating 
generating, by the one or more computing devices and based at least in part on the second output, third data corresponding to a third question that is relevant for either confirming or denying whether the first patient is diagnosed with the suspected diagnosis (Ghanbari Fig. 2, [0051], [0053], noting the process of inferring the next best question to ask is repeated after receiving a response with new evidence, such that a third question relevant for either confirming or denying a suspected diagnosis is generated in the same manner as the first and second questions above); and
sending, by the one or more computing devices and to the remote device, the third data such that the remote device, in response to receiving the third data, causes presentation of the third question . 
In summary, Ghanbari teaches a computerized system for analyzing patient data to generate a list of potential diagnoses with associated probabilities, generating questions to refine and distinguish between the diagnoses that are presented to a user, and updating the diagnosis probabilities and providing updated clarifying questions in response to user answers to the presented questions. Though the reference contemplates not presenting questions deemed irrelevant, it fails to explicitly disclose that a first and second question are displayed simultaneously; that responses are received and diagnostic processes updated specifically while the remote device is causing presentation of the first question and the second question simultaneously; specifically determining that the displayed second question is irrelevant upon a response to the displayed first question; and suppressing presentation of at least the second question in response to receiving the third data representing the third question. 
However, Van Hoe teaches an analogous computerized diagnostic system that displays clarifying questions simultaneously, determines at least one displayed question is irrelevant based on a response to a different simultaneously displayed question, and suppresses presentation of the irrelevant questions while causing presentation of newly triggered questions (Van Hoe [0105], noting all questions on a list of questions LOQ is preferably displayed to a user for answering; see also [0110], [0117], noting questions are removed from display when answers to other displayed questions render them irrelevant, while [0118] 
Regarding claim 27, Ghanbari in view of Van Hoe teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a medical service platform, cause the one or more processors to perform operations (Ghanbari [0007], noting a computer system including a processor and memory storing instructions to be executed by the processor to achieve the functions of the invention) comprising the method of claim 5, as detailed above. 
Claims 7 and 28
Ghanbari in view of Van Hoe teaches the method of claim 5, and the combination further teaches determining that the patient is diagnosed with the suspected diagnosis based at least in part on receiving, from the remote device, a second response to the third question (Ghanbari Fig. 2, [0053], noting that the diagnostic process iterates asking questions and analyzing the received information (which could include a second response to a third question) until a threshold confidence level of the diagnoses is reached to diagnose the patient). 
Claim 28 recites substantially similar limitations as claim 7, and is also rejected as above. 
Claims 9 and 29
Ghanbari in view of Van Hoe teaches the method of claim 5, and the combination further teaches based at least in part on the second output received from the machine learned model, storing an indication of the suspected diagnosis in the first user profile, wherein the indication of the suspected diagnosis is used to at least one of: Lee & Hayes pllc 509-324-925642 Atty Docket No. C212-0004USrecommend a doctor to visit the first patient; recommend a visitation schedule for the first patient; or diagnose the first patient (Ghanbari [0046], [0060], noting at the termination of the diagnostic process (i.e. based at least in part on the updated probability of each diagnosis as in [0050]-[0051]), a list of the likely diagnoses (i.e. an indication of a suspected diagnosis) and associated recommended actions are presented and stored for further review (i.e. in a user profile), e.g. as noted in [0067]).  
Claim 29 recites substantially similar limitations as claim 9, and is also rejected as above. 
Claims 23 and 30
Ghanbari in view of Van Hoe teaches the method of claim 5, and the combination further teaches wherein: the suspected diagnosis of the first patient is a first suspected diagnosis of the first patient, and the first output received from the machine learned model further indicates a second probability associated with a second suspected diagnosis of the first patient (Ghanbari [0050], noting the model outputs a likelihood score and confidence score (i.e. probability) for each of a plurality of possible diagnoses).  
Claim 30 recites substantially similar limitations as claim 23, and is also rejected as above. 
Claims 24 and 31
Ghanbari in view of Van Hoe teaches the method of claim 5, and the combination further teaches wherein: the second probability is greater than the first probability, and determining that the second question is irrelevant for either confirming or denying whether the first patient is diagnosed with the suspected diagnosis is based at least in part on the second probability being greater than the first probability (Ghanbari [0050], noting questions are chosen / considered relevant based on how well they statistically differentiate between the possible diagnoses on the differential diagnosis list; a question could thus be deemed irrelevant based on the probability of one diagnosis increasing and another decreasing such that a question distinguishing between them is no longer needed).  
Claim 31 recites substantially similar limitations as claim 24, and is also rejected as above. 
Claims 25 and 32
Ghanbari in view of Van Hoe teaches the method of claim 5, and the combination further teaches wherein determining that the second question is irrelevant for either confirming or denying whether the first patient is diagnosed with the suspected diagnosis is based at least in part on the second probability being greater than a threshold probability (Ghanbari [0050], noting questions are chosen / considered relevant based on how well they statistically differentiate between the possible diagnoses on the differential diagnosis list; a question could thus be deemed irrelevant based on the probability of one diagnosis passing a threshold while another decreases such that a question distinguishing between them is no longer needed).  
Claim 32 recites substantially similar limitations as claim 25, and is also rejected as above. 
Claims 26 and 33
Ghanbari in view of Van Hoe teaches the method of claim 5, and the combination further teaches wherein the first medical information obtained from the first user profile includes at least one of: a medical history of the first patient; current symptom information of the first patient; or previous responses to previous questions presented to the first patient (Ghanbari [0007], [0047], [0051], noting patient information includes clinical or symptom history as well as current symptom information).  
Claim 33 recites substantially similar limitations as claim 26, and is also rejected as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Villiers et al. (US 20130231955 A1), Kelly et al. (US 7493264 B1), Knoop et al. (US 20190096509 A1), Perlroth et al. (US 20170262609 A1), and Sadeghi et al. (US 6687685 B1) disclose methods and systems for performing medical diagnosis by dynamically selecting questions for output to a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A.H./Examiner, Art Unit 3626          

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626